Exhibit 10.20

 

WAIVER AND FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

THIS WAIVER AND FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT (this
“Amendment”) is entered into as of November 9, 2017 (the “First Amendment
Date”), by and among OXFORD FINANCE LLC, a Delaware limited liability company
with an office located at 133 North Fairfax Street, Alexandria, Virginia 22314,
as collateral agent (in its individual capacity, “Oxford”; and in its capacity
as collateral agent, “Collateral Agent”), the Lenders listed on Schedule 1.1 of
the Loan Agreement (as defined below) from time to time including Oxford in its
capacity as a Lender (each a “Lender” and collectively, the “Lenders”), and
AirXpanders, Inc., a Delaware corporation with offices located at 1047 Elwell
Court, Palo Alto, CA 94303 (“Borrower”).

 

WHEREAS, Collateral Agent, Borrower and the Lenders party to the Loan Agreement
from time to time have entered into that certain Loan and Security Agreement,
dated as of August 4, 2017 (as amended, supplemented or otherwise modified from
time to time, the “Loan Agreement”) pursuant to which the Lenders have provided
to Borrower certain loans in accordance with the terms and conditions thereof;

 

WHEREAS, an Event of Default has occurred and is continuing under Sections
8.2(a) (Covenant Default) of the Loan Agreement as a result of a violation of
Section 6.10 of the Loan Agreement resulting from Borrower’s failure to achieve
at least 70% of budgeted total revenues on a trailing six-month basis (tested
quarterly), for the reporting period ending September 30, 2017 (the “Existing
Default”). By reason of the Existing Default, Collateral Agent has the right to
accelerate the maturity of the unpaid balance of the Obligations. In addition,
as a result of the foregoing Existing Default, Collateral Agent and the Lenders
are entitled to exercise any and all default-related rights and remedies under
the Loan Agreement, other Loan Documents and/or applicable Law;

 

WHEREAS, Borrower has requested that Collateral Agent and the Lenders waive the
Existing Default;

 

WHEREAS, although the Lenders and Collateral Agent are under no obligation to do
so, the Lenders and Collateral Agent have agreed to waive the Existing Default,
but only to the extent, in accordance with the terms, subject to the conditions
and in reliance upon the representations and warranties set forth below; and

 

WHEREAS, Borrower, the Lenders and Collateral Agent desire to amend certain
provisions of the Loan Agreement, but only to the extent, in accordance with the
terms, subject to the conditions and in reliance upon the representations and
warranties set forth below;

 

NOW, THEREFORE, in consideration of the promises, covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, Borrower, the Lenders and Collateral
Agent hereby agree as follows:

 

 

1.

Capitalized terms used herein but not otherwise defined shall have the
respective meanings given to them in the Loan Agreement.

 

 

2.

Borrower acknowledges and agrees that unless the Existing Default is waived by
Collateral Agent and the Lenders, the Existing Default would constitute an Event
of Default under the Loan Documents as of the date hereof. Collateral Agent and
the Lenders hereby waive the Existing Default. Collateral Agent’s and the
Lenders’ agreement to waive the Existing Default shall in no way obligate
Collateral Agent or any Lender to make any other modifications to the Loan
Agreement or to waive Borrower’s compliance with any other terms of the Loan
Documents, and shall not limit or impair Collateral Agent’s and the Lenders’
right to demand strict performance of all other terms and covenants as of any
date. The waiver set forth above shall not be deemed or otherwise construed to
constitute a waiver of any other provisions of the Loan Agreement in connection
with any other transaction.

 

 

3.

Borrower hereby reaffirms the security interest granted by Borrower previously
in Section 4.1 of the Loan Agreement with respect to the Collateral.

 

 

4.

Section 6.10 of the Loan Agreement is hereby amended and restated in its
entirety as follows:

 

“6.10     Financial Covenant. Borrower shall achieve minimum trailing six-month
revenue, to be tested as of the last day of each applicable month or quarter (as
set forth in that certain Financial Covenant Side Letter) through and including
the month ending December 31, 2019, on a consolidated basis with respect to
Borrower and its Subsidiaries, of at least seventy percent (70%) of Borrower’s
Annual Projections delivered Collateral Agent and the Lenders prior to the First
Amendment Date; and thereafter, the required revenues of Borrower shall be
determined by Collateral Agent and the Lenders upon receipt and review by
Collateral Agent and the Lenders of Borrower’s Annual Projections delivered in
accordance with Section 6.2(a)(iii); provided that such required revenues shall
be (i) based on a minimum requirement of at least seventy percent (70%) of
Borrower’s board of directors-approved revenue plan (provided that such plan is
acceptable to Collateral Agent and the Lenders), (ii) in no event less than the
amounts required hereunder with respect to the 2019 fiscal year of Borrower, and
(iii) at such levels that require Borrower to grow revenues year-over-year.”

 

 

5.

Section 13.1 of the Loan Agreement is hereby amended by amending and restating
the following definitions therein as follows:

 

“‘Compliance Condition” is Borrower maintaining compliance with the financial
covenants set forth in Section 6.10 from the First Amendment Date through August
31, 2019, as determined by Collateral Agent based upon written evidence
reasonably satisfactory to Collateral Agent.”

 

“‘Financial Covenant Side Letter’ is that certain amended and restated financial
covenant side letter dated as of the First Amendment Date, or any date
thereafter, among Borrower, Collateral Agent and the Lenders.”

 

 

6.

Section 13.1 of the Loan Agreement is hereby further amended by adding the
following definitions thereto in alphabetical order:

 

“‘First Amendment Date’ is November 9, 2017.”

 

 

7.

Limitation of Amendment.

 

 

a.

The waiver set forth in Section 2 and the amendments set forth in Sections 4
through 6, above, are effective for the purposes set forth herein and shall be
limited precisely as written and shall not be deemed to (i) be a consent to any
amendment, waiver or modification of any other term or condition of any Loan
Document, or (ii) otherwise prejudice any right or remedy which the Lenders, or
obligation which Borrower, may now have or may have in the future under or in
connection with any Loan Document.

 

 

b.

This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

 

 

8.

Release by Borrower.

 

 

a.

FOR GOOD AND VALUABLE CONSIDERATION, Borrower hereby forever relieves, releases,
and discharges Collateral Agent and each Lender and their respective present or
former employees, officers, directors, agents, representatives, attorneys, and
each of them, from any and all claims, debts, liabilities, demands, obligations,
promises, acts, agreements, costs and expenses, actions and causes of action, of
every type, kind, nature, description or character whatsoever, whether known or
unknown, suspected or unsuspected, absolute or contingent, arising out of or in
any manner whatsoever connected with or related to facts, circumstances, issues,
controversies or claims existing or arising from the beginning of time through
and including the date of execution of this Amendment solely to the extent such
claims arise out of or are in any manner whatsoever connected with or related to
the Loan Documents, the Recitals hereto, any instruments, agreements or
documents executed in connection with any of the foregoing or the origination,
negotiation, administration, servicing and/or enforcement of any of the
foregoing (collectively “Released Claims”).

 

 

b.

In furtherance of this release, Borrower expressly acknowledges and waives any
and all rights under Section 1542 of the California Civil Code, which provides
as follows:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.” (Emphasis added.)

 

 

c.

By entering into this release, Borrower recognizes that no facts or
representations are ever absolutely certain and it may hereafter discover facts
in addition to or different from those which it presently knows or believes to
be true, but that it is the intention of Borrower hereby to fully, finally and
forever settle and release all matters, disputes and differences, known or
unknown, suspected or unsuspected in respect of the Released Claims;
accordingly, if Borrower should subsequently discover that any fact that it
relied upon in entering into this release was untrue, or that any understanding
of the facts was incorrect, Borrower shall not be entitled to set aside this
release by reason thereof, regardless of any claim of mistake of fact or law or
any other circumstances whatsoever. Borrower acknowledges that it is not relying
upon and has not relied upon any representation or statement made by Bank with
respect to the facts underlying this release or with regard to any of such
party’s rights or asserted rights.

 

 

d.

This release may be pleaded as a full and complete defense and/or as a
cross-complaint or counterclaim against any action, suit, or other proceeding
that may be instituted, prosecuted or attempted in breach of this release.
Borrower acknowledges that the release contained herein constitutes a material
inducement to Collateral Agent and the Lenders to enter into this Amendment, and
that Collateral Agent and the Lenders would not have done so but for Collateral
Agent’s and the Lenders’ expectation that such release is valid and enforceable
in all events.

 

 

e.

Borrower hereby represents and warrants to Collateral Agent and the Lenders, and
Collateral Agent and the Lenders are relying thereon, as follows:

 

 

i.

Except as expressly stated in this Amendment, neither Collateral Agent, the
Lenders nor any agent, employee or representative of any of them has made any
statement or representation to Borrower regarding any fact relied upon by
Borrower in entering into this Amendment.

 

 

ii.

Borrower has made such investigation of the facts pertaining to this Amendment
and all of the matters appertaining thereto, as it deems necessary.

 

 

iii.

The terms of this Amendment are contractual and not a mere recital.

 

 

iv.

This Amendment has been carefully read by Borrower, the contents hereof are
known and understood by Borrower, and this Amendment is signed freely, and
without duress, by Borrower.

 

 

v.

Borrower represents and warrants that it is the sole and lawful owner of all
right, title and interest in and to every claim and every other matter which it
releases herein, and that it has not heretofore assigned or transferred, or
purported to assign or transfer, to any person, firm or entity any claims or
other matters herein released. Borrower shall indemnify Collateral Agent and the
Lenders, defend and hold each harmless from and against all claims based upon or
arising in connection with prior assignments or purported assignments or
transfers of any claims or matters released herein.

 

 

9.

To induce Collateral Agent and the Lenders to enter into this Amendment,
Borrower hereby represents and warrants to Collateral Agent and the Lenders as
follows:

 

 

a.

Immediately after giving effect to this Amendment (i) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date) and (ii) no Event of Default has occurred and
is continuing;

 

 

b.

Borrower has the power and due authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

 

 

c.

The organizational documents of Borrower delivered to Collateral Agent on the
Effective Date remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;

 

 

d.

The execution and delivery by Borrower of this Amendment and the performance by
Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (i) any law or regulation binding on
or affecting Borrower, (ii) any contractual restriction with a Person binding on
Borrower, (iii) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(iv) the organizational documents of Borrower;

 

 

e.

The execution and delivery by Borrower of this Amendment and the performance by
Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, except as already has been obtained or made; and

 

 

f.

This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

 

 

10.

Except as expressly set forth herein, the Loan Agreement shall continue in full
force and effect without alteration or amendment. This Amendment and the Loan
Documents represent the entire agreement about this subject matter and supersede
prior negotiations or agreements.

 

 

11.

This Amendment shall be deemed effective as of the First Amendment Date upon (a)
the due execution and delivery to Collateral Agent of this Amendment and the
Financial Covenant Side Letter by each party hereto, (b) Borrower’s payment of a
fully-earned and non-refundable waiver and modification fee in an amount equal
to $25,000.00, and (c) Borrower’s payment of all Lenders’ Expenses incurred
through the date hereof, which may be debited (or ACH’d) from any of Borrower’s
accounts with the Lenders.

 

 

12.

This Amendment may be executed in any number of counterparts, each of which
shall be deemed an original, and all of which, taken together, shall constitute
one and the same instrument.

 

 

13.

This Amendment and the rights and obligations of the parties hereto shall be
governed by and construed in accordance with the laws of the State of
California.

 

 

[Balance of Page Intentionally Left Blank]

 

IN WITNESS WHEREOF, the parties hereto have caused this Waiver and First
Amendment to Loan and Security Agreement to be executed as of the date first set
forth above.

 

BORROWER:

         

AIRXPANDERS, INC.

               

By /s/ SCOTT MURCRAY

   

Name: Scott Murcray

   

Title: CFO/COO

                     

COLLATERAL AGENT AND LENDER:

         

OXFORD FINANCE LLC

           

By /s/ COLETTE H. FEATHERLY

   

Name: Colette H. Featherly

   

Title: Senior Vice President

                                                     

 

 